DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       INSIDE THE ART OF CRAFTSMANSHIP CORPORATION,
                          Appellant,

                                    v.

                DESIGN CENTER OF THE AMERICAS,
                           Appellee.

                              No. 4D17-1411

                           [January 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. 16-
23238(03).

  Kevin Fabrikant, Fabrikant & Associates PLLC, Hollywood, for
appellant.

   Alex P. Rosenthal, Rosenthal Law Group, Weston, for appellee.

PER CURIAM.

   Affirmed. See Poal Wk Taft, LLC v. Johnson Med. Ctr. Corp., 45 So. 3d
37 (Fla. 4th DCA 2010).

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.